Case 2:18-cv-13071-SRC-CLW Document 20 Filed 06/05/19 Page 1 of 5 PageID: 153




Patrick J. Cerillo, Esq.
Patrick J. Cerillo, LLC
4 Walter E. Foran Blvd., Suite 402
Flemington, NJ 08822
Attorney ID No. 01481-1980
T: (908) 284-0997
F: (908) 284-0915
pjcerillolaw@comcast.net
Attorneys for Plaintiff

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

                                             JURY TRIAL DEMANDED
 MALIBU MEDIA, LLC,
                                             Case No. 2:18-cv-13071-SRC-CLW
                    Plaintiff,
                                             MOTION FOR LEAVE TO FILE
 v.                                          SECOND AMENDED
                                             COMPLAINT
 STEVEN VASZLOVEK,

                    Defendant.



      Plaintiff, Malibu Media, LLC, hereby moves this Court, pursuant to Rule

15(a) of the Federal Rules of Civil Procedure, for leave to file its Second Amended

Complaint and states:

      1.    This is a copyright infringement case originally against a John Doe

Defendant known to Plaintiff only by an IP address.

      2.    Plaintiff commenced this action against the internet subscriber assigned

IP 69.114.252.126 (“Defendant”) on August 22, 2018, at which time it filed a
Case 2:18-cv-13071-SRC-CLW Document 20 Filed 06/05/19 Page 2 of 5 PageID: 154




complaint alleging that Defendant copied and distributed one or more of Plaintiff’s

copyrighted works, all without Plaintiff’s consent. See CM/ECF 1. Plaintiff asserted

a claim for direct copyright infringement, and requested that Defendant delete and

permanently remove, and be enjoined from continuing to infringe, Plaintiff’s

copyrighted works. See Id.

      3.     On September 26, 2018, Plaintiff was granted leave to serve a third

party subpoena on Defendant’s ISP to obtain the Defendant’s identifying

information [CM/ECF 5].

      4.     Upon receipt of the subscriber’s identifying information, Plaintiff

conducted an investigation and determined that there was sufficient evidence to

conclude that the subscriber was the infringer.

      5.     On March 4, 2019, Plaintiff filed its Amended Complaint against the

subscriber, Steven Vaszlovek [CM/ECF 9].

      6.     Subsequent to the filing of the Amended Complaint, Plaintiff has

discovered that Defendant used a second IP address to download more of Plaintiff’s

works.

      7.     Plaintiff, therefore, seeks leave to file a Second Amended Complaint

which sets forth allegations regarding use of a second IP Address to download

Plaintiff’s works. The Second Amended Complaint also provides updated Exhibits




                                          2
Case 2:18-cv-13071-SRC-CLW Document 20 Filed 06/05/19 Page 3 of 5 PageID: 155




A and B detailing the works downloaded, including additional infringed works

downloaded by the second IP address after the filing of the Complaint.

      8.     Under Federal Rule of Civil Procedure 15(a)(1), a party may amend its

complaint once as a matter of course 21 days after serving it or 21 days after a

responsive pleading. Where, as here, a plaintiff has used its one "matter of course"

amendment, "a party may amend its pleading only with the opposing party's written

consent or the court's leave." Fed. R. Civ. P. 15(a)(2).

      9.     Fed. R. Civ. P. 15(a) provides that leave to amend a pleading “shall be

freely given when justice so requires.”

      10.    Where a plaintiff has presented underlying facts or circumstances that

may warrant relief, the plaintiff “ought to be afforded an opportunity to test his claim

on the merits,” and the Federal Rules require district courts to “freely grant” leave

to amend unless the plaintiff’s request to amend is made for an improper purpose.

See Foman v. Davis, 371 U.S. 178, 182 (1962) (“In the absence of any apparent or

declared reason—such as undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the amendment,

futility of amendment, etc.—the leave [to amend] sought should, as the rules require,

be ‘freely given’”).




                                           3
Case 2:18-cv-13071-SRC-CLW Document 20 Filed 06/05/19 Page 4 of 5 PageID: 156




      11.      Plaintiff’s proposed Second Amended Complaint is attached hereto as

Exhibit “A”.

      12.      Defendant will not be prejudiced by the filing of a Second Amended

Complaint because the Defendant has not yet been served.

      13.      Plaintiff attempted to serve Defendant and was unsuccessful.

Therefore, Plaintiff sought to serve via alternate service, which relief was granted

by the Court on May 23, 2019 [CM/ECF 19].

      14.      Therefore, Plaintiff respectfully requests that Plaintiff be allowed to

serve the Second Amended Complaint on the Defendant via alternate service.

      WHEREFORE, Plaintiff respectfully requests that the Court allow Plaintiff to

file its Second Amended Complaint and service same on the Defendant via alternate

service. A proposed order is attached for the Court’s convenience.

      Date: June 5, 2019                             Respectfully submitted,

                                                     By: /s/ Patrick J. Cerillo
                                                     Patrick J. Cerillo, Esq.
                                                     Patrick J. Cerillo, LLC
                                                     4 Walter E. Foran Blvd.,
                                                     Suite 402
                                                     Flemington, NJ 08822
                                                     Attorney ID No. 01481-1980
                                                     T: (908) 284-0997
                                                     F: (908) 284-0915
                                                     pjcerillolaw@comcast.net
                                                     Attorneys for Plaintiff




                                           4
Case 2:18-cv-13071-SRC-CLW Document 20 Filed 06/05/19 Page 5 of 5 PageID: 157




                        CERTIFICATE OF SERVICE
       I hereby certify that on June 5, 2019, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF and that service was perfected
on all counsel of record and interested parties through this system.


                                                  By: /s/ Patrick J. Cerillo




                                        5
